DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to amendment filed on 11/17/2021.

Response to Arguments
Applicant's arguments filed 11/17/2021 have been fully considered but they are not persuasive. In view of the claim amendments, and upon further consideration, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made.
35 USC 102/102 Rejections
Applicant’s arguments on none of the references disclose newly added limitations “at least one of the one or more query response modules comprises computer instructions that cause a different response … search service; and receiving the specification …includes receiving query response module configuration selections via an interface provided by the entity providing the search service” as recited in claim 1 have been fully considered. Similar limitations are also recited in claims 19-20. 
In response to the arguments, it is submitted that claim 1 is directed to a process that defines actions, i.e. an invention claiming a series of step; see MPEP 2106.03. Newly added limitation “at least one of the one or more query response modules comprises computer instructions that cause a different response … search service” is directed to a computing component (i.e. at least one of the one or more query response modules comprising computer 
Also, the claim 19 only comprises two components, i.e. on or more processors, and a memory.  The system does not comprise a single query response module. Hence, newly added limitation “at least one of the one or more query response modules comprises computer instructions that cause a different response … search service” is corresponding nonfunctional descriptive material and is not functionally involved in the claimed system. 
Similarly, claim 20 is directed to a computer program product that does not comprise a single query response module. Hence, newly added limitation “at least one of the one or more query response modules comprises computer instructions that cause a different response … search service” is corresponding nonfunctional descriptive material and is not functionally involved in the computer program product.
In addition, it is submitted the specification and query response module configuration selections in the claims 1 & 19-20 are also directed nonfunctional descriptive material and are not functionally involved in the steps recited for at least not being used in any of the steps recited. 
Thus, descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Additionally, it is submitted that the newly added limitations properly addressed by cited reference Peterson; see rejections below for detail. 
.

Claim Rejections - 35 USC § 101
In view of the amendment filed, the rejection as set forth in the previous office action is hereby withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Applicant stated that supported for the cited amendments are found in para [00222] and [0026[ of the specification as filed. 
	However, paragraph [0022] is directed to describing a query response module unit being a computing component that accumulates needs of use(s), including “ Query response module unit 116  is a software component of search service 112 that provides search query responses in the form of query response module content (also referred to herein as module answer content). From a user perspective, each query response module can be regarded as a user interface component that maps to a search query set. Stated alternatively, from the user's perspective, different sets of search queries map to the appearance of different query response module content. Query response modules can be regarded as user interface components that accommodate specific user needs” 
	Plus, paragraph [0026] is directed to describing creation of a query response module, including “A query response module can be created from a template of configuration options or components that are mapped to query intent. A first party provider of a search service (e.g., search service 112) can create query response modules. In various embodiments, third parties 
	Yet neither para [0022[, or paragraph [0026] nor other paragraphs of the specification as filed provides sufficient on the underlined elements in the cited amended limitations:
i.	 cause a different response to a search query to be determined than a response determined by the search service; 
ii	 receiving query response module configuration selections via an interface provided by the entity providing the search service.
	Hence, the cited amended limitations are considered as new matter.

	Depending claims 2-18 depending from claim 1 are being rejected for incorporate the deficiency of claim 1 stated above. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-11 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen et al (Pub. No. 2010/0082735, hereinafter Petersen).
Peterson is cited in the previous office action. 

With respect to claim 1, Petersen discloses a method (abstract), comprising: 
receiving a specification of one or more query response modules from a third-party entity different from an entity providing a search service ([0024], [0033-0034], Fig 1 & 3: receive specification-- such as specification of activity data to be provided—of a query response module from a 3rd parity entity, such as 3rd party service provider 104, that is different from the entity, such as activity-based service provider 102 providing a search service), wherein: 
at least one of the one or more query response modules comprises computer instructions that cause a different response to a search query to be determined than a response determined by the search service ([0024], [0034-0036], Fig 1 & 3: the 3rd service provider 104 is embodied as any computing device(s) such as server(a)  as  described in [002] including and not limited ad server(s) as described in [0036], Hence the query response module from 3rd party service provider 104 comprises computer instructions that causes a different response to a search query to be determined than a response determined by the search service of the  activity-based service provider since the specification being received is caused by the computer instructions, which leads to a different response with more robust and cohesive information to be determined than the determined by the search service of the  activity-based service provider without the received specification); 
receiving the search query from a user ([0006], [0022], Fig 1 & 7: receive a user query); 
processing the search query at least in part with the search service to determine whether any of the one or more query response modules are applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: the as activity-based service provider processes the query to determine applicable query modules at least identification of relevant 3rd service provider data, which are being obtained from the response module of the 3rd party); 
in response to a determination that at least one of the one or more query response modules is applicable to the search query, selecting one of the query response modules for the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: select one or more of the response module when selecting at least one 3rd service provider data for relevant data with aggregation); 
executing the selected query response module to determine a module answer content ([0006-0007], [0022], [0038-0041], Fig 3-6: executing the query response module of the 3rd party provide to determine relevant data that corresponding the module answer content);
processing the search query with the search service to identify links to content responsive to the search query ([0007], [0020], [0022-0024], Fig 3-6: identify links to the content when processing the query for relevant content provision with the search service of the activity-based service provider ); and 
providing a response to the search query including by embedding the module answer content in a user interface and providing at least a portion of the identified links in the user interface ([0007], [0020], [0022], [0034], [0041],[0047], [0055], Fig 3-6: provide a response to the query when provide relevant content to the user by  embedding information about activities representing answer content  in a GUI, wherein the activities include including and not limited provide links, such as URL addresses such that user may reference the activity as an address that may be provided to contacts via a message for each activity described in [0020]. Also, a response with activity information is embedded and provided a webpage with links in a user interface for user interaction as described in [0047] & [0055] and shown in Fig 4).  
Petersen does not explicitly disclose receiving the specification of the one or more query response modules from the third-party entity includes receiving query response module configuration selections via an interface provided by the entity providing the search service.
However, Petersen discloses receiving the specification of the one or more query response modules from the third-party entity includes receiving different type of data via an interface provided by the entity providing the search service ([0024], [0033-0036]: the 3rd party service provider 104  is configured to provide any type of service such as navigation service, social network service. And the activity-based service provider 102 and the 3rd party service provider 104 are configured to communicate with each other to share service information in order to provide more robust and cohesive services to the user as described in [0024]. The comminution would involve receiving specification of the query response module from the 3rd party service provider 104 via interface by the entity providing the search service represented by the activity-based service provider 102). 
Since, the query response module configuration selections as claimed is merely directed to a type of data being received, hence the differences between the claimed element and Petersen only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. 
The receiving and processing of the search query as well as providing a response steps in the claim would be performed the same regardless of data for the query response module configuration selections. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to receive any data in specification information reception  because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.
 
	With respect to claim 2, Petersen further discloses wherein the search query is received from the user via a network (the term is indicates non-functional descriptive material as the element does not necessary functionally impacting the structure of the claim; [0024], Fig 1 & 6: query processing over the network).  

With respect to claim 3, Petersen further discloses wherein the search query includes text entered by the user ([0006], [0022], [0048]: query terms). 


With respect to claim 4, Petersen further discloses wherein processing the search query to determine whether any of the one or more query response modules are applicable to the search query includes determining whether any rule in a list of rules is applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: using rules, such as term matching and/or contextual rules for query processing). 

 With respect to claim 5, Petersen further discloses wherein determining whether any rule in the list of rules is applicable to the search query includes matching keywords in the search query (([0006-0007], [0022], [0033-0038], Fig 3 & 6: using rules, such as term matching, for query processing).

With respect to claim 6, Petersen further discloses wherein processing the search query to determine whether any of the one or more query response modules are applicable to the search query includes utilizing a natural language understanding machine learning model to determine an intent associated with the search query ([0022], [0033], [0048], Fig 3 & 6: using natural language to determine user intent and thus provide relevant data to user).  

With respect to claim 7, Petersen further discloses wherein processing the search query to determine whether any of the one or more query response modules are applicable to the search query includes utilizing in parallel a first approach involving determining whether any rule in a list of rules is applicable to Attorney Docket No. SERVPOO123PATENTthe search query (([0006-0007], [0022], [0033-0038], Fig 3 & 6: using rules, such as term matching, for query processing) and a second approach involving ([0022], [0033], [0048], Fig 3 & 6: using natural language to determine user intent and thus provide relevant data to user).  

With respect to claim 8, Petersen further discloses wherein the module answer content includes graphical data (direct to a type of data; [0023]: graph data such as table).  

	With respect to claim 9, Petersen further discloses wherein the module answer content includes links to content sresponsive to the search query ([0007], [0020], [0034], [0041],[0047], [0055], Fig 3-6: links, such as a URL address, are included).  

With respect to claim 10, Petersen further discloses wherein the module answer content includes a visualization of a calendar ([0006], [0022-0023], [0055], Fig 6: provide context sensitive calendar).  


	With respect to claim 11, Petersen further discloses wherein the module answer content includes text responsive to the search query extracted by the query response module from a document  ([0006], [0022-0023], Fig 6: aggregate information representing the content includes text relevant to the query).

With respect to claim 13, Petersen further discloses 13. The method of claim 1, wherein the module answer content is displayed in the user interface above the identified links (the term is indicates non-functional descriptive material as the element does not necessary functionally impacting the structure of the claim; [0020], [0022-0023], [0034], Fig 4-6: the content is being display above the links, e.g. link for information on the GUI).

With respect to claim 14, Petersen further discloses 15wherein the user interface includes a search box into which the user has entered the search query ([0022], Fig 4-6: box for input query).


With respect to claim 15, Petersen further discloses receiving metadata associated with the search query and determining based at least in part on the received metadata an identification associated with the user or a device utilized by the user to submit the search query ([0024], [0032]-0034]: receive metadata such as user profile/device/location, and determine identification such as user location or device identification).

With respect to claim 16, Petersen further discloses wherein the module answer content is restricted from the user based at least in part on the identification associated with the user or the device utilized by the user to submit the search query [0039-0041]: restricted based on the identification, such as location identification of user, such that only relevant content is being provided).  
With respect to claim 17, Petersen further discloses wherein the user is an employee or member of the third-party entity (the term is indicates non-functional descriptive material as the element does not necessary functionally impacting the structure of the claim; [0024], Fig 1: client being a member of the third party who uses the services).  

With respect to claim 18, Petersen further discloses  2518. The method of claim 1, wherein the user is a customer of the third-party entity (the term is indicates non-functional descriptive material as the element does not necessary functionally impacting the structure of the claim;  [0024], Fig 1: client being a customer of the third party who uses the services).  

With respect to claim 19, Petersen discloses a system (Abstract), comprising:
one or more processors configured to (Fig 1-2):
receive a specification of one or more query response modules from a third-party Attorney Docket No. SERVPOO124PATENTentity different from an entity providing a search service ([0024], [0033-0034], Fig 1 & 3: receive specification, such as specification of data  to be provided, from a 3rd parity entity, such as 3rd party service provider, that is different from the entity, such as activity-based service provider), wherein: 
at least one of the one or more query response modules comprises computer instructions that cause a different response to a search query to be determined than a response determined by the search service ([0024], [0034-0036], Fig 1 & 3: the 3rd service provider 104 is embodied as any computing device(s) such as server(a)  as  described in [002] including and not limited ad server(s) as described in [0036], Hence the query response module from 3rd party service provider 104 comprises computer instructions that causes a different response to a search query to be determined than a response determined by the search service of the  activity-based service provider since the specification being received is caused by the computer instructions, which leads to a different response with more robust and cohesive information to be determined than the determined by the search service of the  activity-based service provider without the received specification); 
receive the search query from a user ([0006], [0022], Fig 1 & 7: receive a user query); 
process the search query at least in part with the search service to determine whether any of the one or more query response modules are applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: the as activity-based service provider processes the query to determine applicable query modules at least identification of relevant 3rd service provider data, which are being obtained from the response module of the 3rd party); 
in response to a determination that at least one of the one or more query response modules is applicable to the search query, select one of the query response modules for the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: select one or more of the response module when selecting at least one 3rd service provider data for relevant data with aggregation); 
execute the selected query response module to determine a module answer content ([0006-0007], [0022], [0038-0041], Fig 3-6: executing the query response module of the 3rd party provide to determine relevant data that corresponding the module answer content);
 process the search query with the search service to identify links to content responsive to the search query ([0007], [0020], [0022-0024], Fig 3-6: identify links to the content when processing the query for relevant content provision with the search service of the activity-based service provider ); and 
provide a response to the search query including by embedding the module answer content in a user interface and providing at least a portion of the identified links in the user interface ([0007], [0020], [0022], [0034], [0041],[0047], [0055], Fig 3-6: provide a response to the query when provide relevant content to the user by  embedding information about activities representing answer content  in a GUI, wherein the activities include including and not limited provide links, such as URL addresses such that user may reference the activity as an address that may be provided to contacts via a message for each activity described in [0020]. Also, a response with activity information is embedded and provided a webpage with links in a user interface for user interaction as described in [0047] & [0055] and shown in Fig 4); and 
a memory coupled with the processor and configured to provide the processor with instructions (Fig 1-2).    
Petersen does not explicitly disclose receiving the specification of the one or more query response modules from the third-party entity includes receiving query response module configuration selections via an interface provided by the entity providing the search service.
However, Petersen discloses receiving the specification of the one or more query response modules from the third-party entity includes receiving different type of data via an interface provided by the entity providing the search service ([0024], [0033-0036]: the 3rd party service provider 104  is configured to provide any type of service such as navigation service, social network service. And the activity-based service provider 102 and the 3rd party service provider 104 are configured to communicate with each other to share service information in order to provide more robust and cohesive services to the user as described in [0024]. The comminution would involve receiving specification of the query response module from the 3rd party service provider 104 via interface by the entity providing the search service represented by the activity-based service provider 102). 
Since, the query response module configuration selections as claimed is merely directed to a type of data being received, hence the differences between the claimed element and Petersen 
The receiving and processing of the search query as well as providing a response steps in the claim would be performed the same regardless of data for the query response module configuration selections. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to receive any data in specification information reception  because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

With respect to claim 20, Petersen discloses a computer program product comprising a computer readable storage medium, the computer readable storage medium being non-transitory and  comprising computer instructions(Abstract, Fig 1-2)  for: 
receiving a specification of one or more query response modules from a third-party entity different from an entity providing a search service ([0024], [0033-0034], Fig 1 & 3: receive specification-- such as specification of activity data to be provided—of a query response module from a 3rd parity entity, such as 3rd party service provider 104, that is different from the entity, such as activity-based service provider 102 providing a search service), wherein: 
at least one of the one or more query response modules comprises computer instructions that cause a different response to a search query to be determined than a response determined by the search service ([0024], [0034-0036], Fig 1 & 3: the 3rd service provider 104 is embodied as any computing device(s) such as server(a)  as  described in [002] including and not limited ad server(s) as described in [0036], Hence the query response module from 3rd party service provider 104 comprises computer instructions that causes a different response to a search query to be determined than a response determined by the search service of the  activity-based service provider since the specification being received is caused by the computer instructions, which leads to a different response with more robust and cohesive information to be determined than the determined by the search service of the  activity-based service provider without the received specification); 
receiving the search query from a user ([0006], [0022], Fig 1 & 7: receive a user query); 
processing the search query at least in part with the search service to determine whether any of the one or more query response modules are applicable to the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: the as activity-based service provider processes the query to determine applicable query modules at least identification of relevant 3rd service provider data, which are being obtained from the response module of the 3rd party); 
in response to a determination that at least one of the one or more query response modules is applicable to the search query, selecting one of the query response modules for the search query ([0006-0007], [0022], [0033-0038], Fig 3 & 6: select one or more of the response module when selecting at least one 3rd service provider data for relevant data with aggregation); 
executing the selected query response module to determine a module answer content ([0006-0007], [0022], [0038-0041], Fig 3-6: executing the query response module of the 3rd party provide to determine relevant data that corresponding the module answer content);
([0007], [0020], [0022-0024], Fig 3-6: identify links to the content when processing the query for relevant content provision with the search service of the activity-based service provider ); and 
providing a response to the search query including by embedding the module answer content in a user interface and providing at least a portion of the identified links in the user interface ([0007], [0020], [0022], [0034], [0041],[0047], [0055], Fig 3-6: provide a response to the query when provide relevant content to the user by  embedding information about activities representing answer content  in a GUI, wherein the activities include including and not limited provide links, such as URL addresses such that user may reference the activity as an address that may be provided to contacts via a message for each activity described in [0020]. Also, a response with activity information is embedded and provided a webpage with links in a user interface for user interaction as described in [0047] & [0055] and shown in Fig 4).  
Petersen does not explicitly disclose receiving the specification of the one or more query response modules from the third-party entity includes receiving query response module configuration selections via an interface provided by the entity providing the search service.
However, Petersen discloses receiving the specification of the one or more query response modules from the third-party entity includes receiving different type of data via an interface provided by the entity providing the search service ([0024], [0033-0036]: the 3rd party service provider 104  is configured to provide any type of service such as navigation service, social network service. And the activity-based service provider 102 and the 3rd party service provider 104 are configured to communicate with each other to share service information in order to provide more robust and cohesive services to the user as described in [0024]. The comminution would involve receiving specification of the query response module from the 3rd party service provider 104 via interface by the entity providing the search service represented by the activity-based service provider 102). 
Since, the query response module configuration selections as claimed is merely directed to a type of data being received, hence the differences between the claimed element and Petersen only found in the nonfunctional descriptive material and are not functionally involved in the steps recited. 
The receiving and processing of the search query as well as providing a response steps in the claim would be performed the same regardless of data for the query response module configuration selections. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 401, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994). 
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to receive any data in specification information reception  because such data does not functionally relate to the steps in the method claimed and because the subjective interpretation of the data does not patentably distinguish the claimed invention.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen, as applied to claim 1 above, in view of Csurka et al (Patent No. US  9,589,231, hereinafter Csurka)
Csurka is cited in the previous office action.


However, Csurka discloses w10herein processing the search query to identify links to content responsive to the search query includes searching for words included in the search query in an index generated from a plurality of source documents (Col. 7, lines 1-15, Col. 15, lines 46-50, Fig 3: search index for relevant result based on query terms).
  Since both Petersen and Csurka are from the same field of endeavor as both are directed to query processing, which is in the same field of endeavor as the claimed invention, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify and combine the teachings Petersen and Csurka by incorporate index utilization of   Csurka into Petersen  for processing the search query as claimed.  The motivation to combine is to improve user access of data for efficient data retrieval (Petersen, [0003]; Csurka, Col. 32-34).

Examiner Note
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED EHICHIOYA can be reached on (571)272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168